                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:17-CV-601-FDW-DCK

 WHIRLPOOL PROPERTIES, INC.,                        )
 WHIRLPOOL CORPORATION, and                         )
 MAYTAG PROPERTIES, LLC,                            )
                                                    )
                         Plaintiffs,                )
                                                    )
    v.                                              )       ORDER
                                                    )
 FILTERS FAST, LLC,                                 )
                                                    )
                         Defendant.                 )
                                                    )

         THIS MATTER IS BEFORE THE COURT on “Plaintiffs, Whirlpool Properties, Inc.,

Whirlpool Corporation, And Maytag Properties, LLC’s, Motion To File Documents Under Seal

Relating To Motion For An Adverse Inference Instruction Against Defendant Filters Fast For

Spoliation” (Document No. 115) filed February 19, 2019. This motion has been referred to the

undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is

appropriate. Having carefully considered the motion, the record, the Protective Order, and noting

consent of Defendant’s counsel, the undersigned will grant the motion.

         Noting that the time for public response has not run on this motion, the Court will consider

any objection to this Order from non-parties as an objection to the motion, requiring no additional

burden for any non-party under the Federal Rules of Civil Procedure. See Local Rule 6.1(e).

                                          CONCLUSION

         IT IS, THEREFORE, ORDERED that “Plaintiffs, Whirlpool Properties, Inc., Whirlpool

Corporation, And Maytag Properties, LLC’s, Motion To File Documents Under Seal Relating To
Motion For An Adverse Inference Instruction Against Defendant Filters Fast For Spoliation”

(Document No. 115) is GRANTED.

      SO ORDERED.

                                     Signed: February 20, 2019




                                             2
